Citation Nr: 0727134	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-33 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for deformity of the 
left little finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1982 to 
March 1989 with additional service from November 1989 to 
November 1990. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Columbia, South Carolina Regional Office (RO) that confirmed 
and continued the noncompensable rating in effect for a 
deformity of the left little finger.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied. 

2.  The veteran's disability is manifest by ankylosis of the 
interphalangeal joint of the left little finger.


CONCLUSION OF LAW

A compensable evaluation for deformity of the left little 
finger is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5227 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the 
claimant may submit any other evidence that may be relevant 
to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service 
and the disability, degree of disability, and effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders, supra.

In this case, in a June 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of any further evidence 
that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, No. 06-7001.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous. 38 C.F.R. 
§§ 4.20, 4.27 (2006).  The RO granted a noncompensable 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5227, indicating that the veteran's residuals of a left 
little finger deformity was analogous to the symptoms 
contemplated under Diagnostic Code 5227, ankylosis of the 
ring or little finger.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5227, unfavorable or favorable ankylosis of the ring 
finger of the major or minor hand warrants a noncompensable 
rating.  The note associated with this Code indicates that VA 
should also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand. 

If both the metacarpophalangeal and proximal interphalangeal 
joints of the little finger are ankylosed, and either is in 
extension or full flexion, or there is rotation 
or angulation of a bone, the finger should be evaluated as 
amputation without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. 
§ 4.71a, Evaluation of Ankylosis or Limitation of Motion of 
Single 
or Multiple Digits of the Hand, Note (3)(i).

If both the metacarpophalangeal and proximal interphalangeal 
joints of the little finger are ankylosed, the finger should 
be evaluated as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  Id. at Note 
(3)(ii).

If only the metacarpophalangeal or proximal interphalangeal 
joint is ankylosed, and there is a gap of more than two 
inches between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, the finger should be evaluated as unfavorable 
ankylosis.  Id. at Note (3)(iii).  

If only the metacarpophalangeal or proximal interphalangeal 
joint is ankylosed, and there is a gap of two inches or less 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, the 
finger should be evaluated as favorable ankylosis.  Id. at 
Note (3)(iv).

A 10 percent evaluation may be assigned for amputation of the 
little finger of 
the major or minor extremity without metacarpal resection, at 
the proximal interphalangeal joint or proximal thereto.  38 
C.F.R. § 4.71a, Diagnostic Code 
5156 (2006).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, VA medical records, and a VA examination report.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A VA treatment record of April 2003 shows that the veteran 
complained of a three to four month history of left hand 
pain.  He reported tingling and numbness in the area of the 
fifth finger that sometimes radiates to the elbow.  He 
reported working as a truck driver 8 hours a day.  
Examination of the left hand revealed contracture of the 
fifth distal interphalangeal joint, which can be extended 
with active movement.  There was no obvious swelling or 
effusion.  Mild pain was reproduced with fist.  Tinnel's sign 
was negative and Phalen's was mildly positive.  The diagnosis 
was possible carpal tunnel syndrome in his left hand.

A later VA treatment record from April 2003 details 
occupational therapy the veteran received for carpal tunnel 
syndrome.  The veteran complained of tingling and pain 
between his ring and little fingers on his left hand that 
bother him while driving.  He later indicated that he had 
symptoms in all fingers on the left hand.  The veteran said 
he had clumsiness and weakness in his left hand, skin 
dryness, and sensitivity to cold in the tips of his fingers.  
Additionally, the veteran complained of quick, sharp pains 
with excessive flexion or extension of the left wrist.  The 
veteran demonstrated Phalen's sign and Tinels sign with 
swelling of the left hand.  The veteran's grip strength was 
at or below the tenth percentile.  The examiner opined that 
the veteran's symptoms are probably related to wrist 
extension while driving his truck.  

An April 2003 VA radiologist examination reflects findings of 
a three-view x-ray.  The findings were that the x-rays showed 
a fusion of the proximal interphalangeal joint of the little 
finger on the left hand; there was a swan neck deformity at 
the distal interphalangeal joint; there were likely post-
traumatic changes; however, there was no evidence of acute 
fracture, subluxation or dislocation.  

A VA examination dated September 2003 indicates that the 
veteran had boutonniere's deformity and surgical fusion in 
1987.  The veteran complained 
of swelling and tenderness in the ulnar half of his left palm 
and numbness in that area during cold weather.  The veteran 
reported he has difficulty driving his truck when the hand 
swells and that he has difficulty pushing and puling pallets 
when the hand is swollen and numb.  Otherwise he has 
discomfort and some difficulty with chores around the house, 
but no other specific activity restrictions and no real 
flares.  The examiner reported the following:  fusion at the 
proximal interphalangeal joint at 0 degrees; 
metacarpophalangeal flexion from 0-95 degrees; distal 
interphalangeal with a swan neck deformity with motion from 
80-105 degrees; 5/5 grip strength; and 5/5 motion in all 
planes about the wrist.   The veteran's palm was without 
swelling, tenderness, or erythema.  

A VA treatment record dated in September 2003 indicates that 
there is no active extension of the interphalangeal joint of 
the veteran's little finger, but good active flexion.  When 
attempting to grip things, the veteran could not bring his 
finger closer than two inches from his palmar crease and the 
little finger is essentially non-functional.  The orthopedic 
surgeon related to the veteran that the only treatment for 
the condition was amputation of the little finger, which the 
veteran declined at that time.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a compensable 
rating for the veteran's left little finger deformity.  As 
noted above, a noncompensable rating is the maximum schedular 
rating available for ankylosis of the little finger under 
Diagnostic Code 5227.  

To warrant a higher rating, the evidence must show amputation 
of the finger at the proximal interphalangeal joint or 
proximal thereto.  Diagnostic Code 5156.  Clearly, the 
evidence fails to establish amputation of his little finger.  
Further, the Board notes that the veteran does not have 
ankylosis of the metacarpophalangeal joint of the little 
finger in addition to the ankylosis at the interphalangeal 
joint to warrant rating his condition as if it were 
amputated.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand, Note (3)(i).

Moreover, the Board notes that the veteran's symptoms of 
pain, numbness, and tingling in his left hand and wrist have 
been attributed to carpal tunnel syndrome felt to be related 
to wrist extension while driving a truck.  

Thus, for the reasons set forth above, the preponderance of 
the evidence is against an evaluation in excess of the 
noncompensable evaluation currently assigned. 

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  While the veteran reported some difficulty with 
certain activities at work, to the extent that those symptoms 
arise from his service connected left finger, such do not 
represent marked interference with employment.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings are not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to a compensable evaluation for deformity of the 
left little finger is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


